747 S.W.2d 370 (1987)
The GRAHAM NATIONAL BANK, Relator,
v.
The FIFTH COURT OF APPEALS, et al., Respondents.
No. C-6865.
Supreme Court of Texas.
December 9, 1987.
Rehearing Denied February 24, 1988.
Frank Jennings and R. Stephen Moore, Jennings, Dies & Turner, Graham, for relator.
Samuel L. Boyd and Priscilla E. Perry, Boyd & Fults, Dallas, for respondents.

ORDER
Be it remembered that relator's petition for writ of mandamus was submitted to the Supreme Court of Texas on the eighteenth day of November, 1987, and it is the opinion of the court that relator is entitled to relief.
The trial court's order of July 31, 1986 is declared void because that court's plenary power over the cause had expired. The trial judge attempted to vacate this order; however, the court of appeals ordered it reinstated. The court of appeals' order conflicts with TEX.R.CIV.P. 329b(f).
Therefore, without oral argument and pursuant to TEX.R.APP.P. 122, relator's *371 petition for writ of mandamus is conditionally granted as follows:
(1) The Fifth Court of Appeals is hereby ordered to vacate its writ of mandamus order of October 31, 1986 in Cause No. 05-86-01039-CV; and
(2) The Honorable John M. Marshall, Judge, 14th Judicial District Court of Dallas County, is hereby directed to vacate his order of November 4, 1986 and to reinstate his order of September 5, 1986 in Cause No. 85-14443-A.
The writ will issue only if respondents fail to comply with this order.